DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 15/723224, attorney docket 175099. Application is assigned an effective filing date of 10/3/2017 based on application filing date, and applicant is QUALCOMM INCORPORATED. 
Subsequent to the office action dated 11/17/2020, applicant has amended claim 1. Claims 2 and 12-22 have been previously canceled by the applicant. Claims 1, 3-11 are pending and are considered below. 
Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues that the amendment to claim 1 overcomes the §112 for lack of support, and the §112a is withdrawn.  
Applicant argues that amended claim 1 overcomes the §103 rejection because the art of record does not make obvious a metal resistor that provides a shielded gate and the thickness ratio of the MOL to the semiconductor layer reduces gate to drain capacitance. 
Examiner stated in the prior rejection that close is a relative term so it does not provide notice to the public when the claimed invention is being infringed.  Examiner stated that it is not clear how the change in capacitance would be determined. Examiner 
Because the applicant has clarified the limitations in the claim, a new rejection based on Chou is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.



Claims 1, 3-11 are rejected under 35 U.S.C. 112(b).
The term "close" in claim 1 is a relative term, which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim states that the resistor … is formed close to the semiconductor device in the active semiconductor layer to reduce  gate to drain parasitic capacitance, but it is not clear how one would measure “close,” and it is not clear how the change in capacitance would be determined, because there is not definitive starting point.  
Amended claim 1 recites “and wherein the MOL layer with the metal resistor has a thickness ratio of approximately 0.26 or less to the thickness of the semiconductor layer reduces gate to drain parasitic capacitance.”  It is not clear what reduces the gate to drain capacitance:  the MOL layer, the Metal resistor or the thickness ratio. It appears the amendment contains a typographical error, because the sentence is not proper English.
.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 103 as being as being unpatentable over Chou et al. (U.S. 2016/0149007) in view Zhang (U.S. 2016/0351500). 

As for claim 1,
Chou teaches in figure 9A/9B a middle-of-line (MOL) shielded gate for an integrated circuit comprising: 

a metal resistor (metal 902, made of metal [0060]) formed in an MOL layer (904) of the IC, the MOL layer disposed above the active semiconductor layer; 
a contact (not shown, [0060]) disposed above the metal resistor and adjacent to the active semiconductor layer in the MOL layer, the contact electrically coupled to a contact area of the metal resistor (contact to a contact area is inherent); 
and an interconnect (not shown, described in para. [0060]) disposed in an interconnect layer of the IC above the MOL layer, the interconnect layer electrically coupled to the contact to electrically couple the interconnect to the contact area of the metal resistor ([0060]), 
wherein the first semiconductor device comprises a transistor LDMOS dev ice) comprising a source (201), a drain (206), and a gate (108) interdisposed between the source and the drain, 
and wherein the metal resistor is disposed over the gate of the transistor and is formed close to the semiconductor device  to provide the shielded gate, (metal is in the adjacent MOL layer, so is close, and covers the gate, so is a shield), 
to reduces gate to drain parasitic capacitance (non-gate connected field plates may reduce gate to drain capacitance [0016]).  
 
Chou does not teach that  the first semiconductor device is a FinFET including a fin providing a conductive channel with the gate disposed above the fin, and wherein the 
 However, Zhang teach that the first semiconductor device is a FinFET including a fin providing a conductive channel with the gate disposed above the fin.
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute a FinFET for the planar FET of Chou “A finFET architecture offers increased scaling opportunities beyond that attainable with planar devices…. A finFET architecture has attractive qualities for device scaling in that no channel doping is required and also that the gate workfunction is not typically band edge. Also, FinFET devices exhibit fast switching times and high current densities.” Chang et al. (U.S. 8,466,012) [co1 ln17+]. One skilled in the art would have combined these elements with a reasonable expectation of success. 
And Zhang teaches that the MOL layer with the metal resistor has a thickness ratio of approximately 0.26 or less to the thickness of the semiconductor layer    (metal layers are 16-40nm [0061]; ILD/PMD layer 146 is 120-140nm, so the ratio would by 16:140, a ratio of about 0.12).
It would have been obvious to one skilled in the art at the effective filing date of this application to use the thicknesses of Zhang in the device of Chou because thickness is a parameter that must be optimized through experience or experimentation to balance insulating with current draw and capacitance. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based 

As for claim 3,
Chou in view of Zhang makes obvious the  MOL shielded gate for the IC of claim 1, and the suggested combination teaches the MOL layer has a thickness of approximately eighteen (18) nanometers (nm) or less.   (16-40nm [0061]).

As for claim 4,
Chou in view of Zhang makes obvious the MOL shielded gate for the IC of claim 1, wherein the metal resistor is located in the MOL layer within approximately seven (7) nanometers (nm) of the first semiconductor device. (Because the resistor is on the active layer and only separated by a dielectric layer, and horizontally adjacent to the contacts, it is vertically within 7nm the device).
 
As for claim 5,
Chou in view of Zhang makes obvious the MOL shielded gate for the IC of claim 1, and Chou teaches that the interconnect is comprised of a metal line (0060]).  

As for claim 6,
Chou in view of Zhang makes obvious the MOL shielded gate for the IC of claim 1, further comprising:


As for claim 7,
Chou in view of Zhang makes obvious the MOL shielded gate for the IC of claim 1, and Chou teaches that the metal resistor comprises tungsten ([0033]).  

As for claim 8,
Chou in view of Zhang makes obvious the MOL shielded gate for the IC of claim 1, but does not teach that a size of the metal resistor is approximately W/L of 0.21 pm / 0.21 pm.  
However, the size is a design dependent variable determined by the material and the required resistance, and it is within the skill of one skilled in the art to calculate an appropriate cross section.  Therefore because the general conditions are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).

As for claim 9,
Chou in view of Zhang makes obvious the MOL shielded gate for the IC of claim 1, but does not teach that the resistance of the metal resistor is at least 400 ohms per W/L ratio of 1.0 pm / 1.0 pm.  


As for claim 11,
Chou in view of Zhang makes obvious the MOL shielded gate for the IC of claim 1, and Chou teaches the IC integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a mobile phone; a cellular phone; a smart phone; a tablet; a phablet; a computer; a portable computer; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; and an automobile. (cell phone [0002].)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Zhang in further view of Lindgren (U.S.  2010/0025853).

As for claim 10,

However, Lindgren teaches the combination does not teach using the device integrated into a system- on-a-chip (SoC) (Lindgren [0003-0004]). 
It would have been obvious to one skilled in the art at the effective filing date of this application to use the IC suggested by the combination in a SoC design because the resistor/transistor provide a minimized footprint. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A BODNAR/           Examiner, Art Unit 2893